NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CAROLYN JONES,
Petitioner,

V.

UNITED STATES POSTAL SERVICE,
Respondent.

2012-3149

Petition for review of the Merit Systems Protection
Board in case no. ATO'? 52100788-1-1.

ON MOTION

ORDER

Carolyn Jones moves for leave to proceed in forma
pauperis

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is denied. The docketing fee must be paid
within 14 days from the date of filing of this order.

JoNEs v. usps 2
FoR THE CoURT

JUN 1 8 2012 /s/ J an Horbaly
Date J an I~Iorbaly
Clerk
cc: Carolyn Jones
Jeanne E. Davidson, Esq.
s24
U.S. CUUH'|E||`.||FE|F?PEALS FOB
THE FEDERAL CIHCU!T
JUN 1 U 'ZUJZ
JANHUBBAI.Y

CLERK